Citation Nr: 1140564	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  06-12 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to referral for extraschedular consideration for an evaluation greater than 50 percent for migraine headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 2000 to December 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision that granted service connection for migraine headaches, rated 0 percent.  In May 2008 the Board remanded the matter to the RO for further development; an October 2009 rating decision increased the rating to 30 percent, effective April 17, 2009.  In March 2010 the Board increased the rating for the migraine headaches to 50 percent, effective December 23, 2003, and remanded for further development and RO consideration the matter of whether the claim should be referred to the Under Secretary for benefits or the Director of the Compensation and Pension Service for extraschedular consideration and the issue of entitlement to a TDIU rating which was raised by the record.  

The matters of entitlement to an extraschedular rating for migraine headaches and entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be advised by VA if further action on his part is required.


FINDING OF FACT

The record shows that the Veteran's migraine headaches are very frequent, and require narcotic medication for treatment; it suggests that he may be unemployable as a consequence of the effects of the headaches and their treatment.  


CONCLUSION OF LAW

Referral of the matter of the rating for migraine headaches to the Under Secretary for benefits or the director of the Compensation and Pension Service for consideration of an extraschedular rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Code 8100(b)(1) (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Inasmuch as this decision grants that portion of the appeal that is addressed on the merits, there is no reason to belabor the impact of the VCAA in this matter.  

II.  Extraschedular Rating for Migraine Headaches

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the criteria in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's migraine headache disability is rated 50 percent, the maximum rating under 38 C.F.R. § 4.124a, Code 8100 (warranted for migraine headaches characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability).  

The Veteran's treatment records (and in particular the most recent records from 2010; see February 2020 emergency not) reflect that the Veteran's migraines occur 6 out of 7 days per week and are accompanied by photophobia.  Treatment has included prescriptions for narcotic medication.  Significantly, on April 2009 VA examination it was noted that the Veteran's headaches were usually prostrating, and the examiner commented that the effect on employment was that the Veteran was unemployed.  Inasmuch as the nature, frequency, and severity of symptoms noted (and their full effect on employment as suggested by the cited VA examiner) is not contemplated by the schedular criteria, those criteria are inadequate, and referral of the case for extraschedular consideration is warranted.


ORDER

The appeal seeking referral of the matter of the rating for migraine headaches for extraschedular consideration is granted; to that extent, the appeal is allowed.   


REMAND

The March 2010 remand instructed the RO to adjudicate the matter of entitlement to a TDIU rating that was raised by the record.  In response, the RO (via the AMC)  asked the Veteran to provide information needed to process a claim for TDIU.  He did not respond, and the RO/AMC disposed of the matter by denial in a supplemental statement of the case (SSOC)(i.e., without a rating decision).  Governing caselaw (Hamilton v. Brown, 39 F.3d 1574 (Fed. Cir. 1994) provides that a SSOC is not an initial determination on a claim.  Consequently, there has not been compliance with the Board's instructions on remand regarding the matter of TDIU, and remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998)

The Veteran is advised that when evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should again afford the Veteran the opportunity to provide the information necessary for processing a claim for TDIU (and remind him of the provisions of 38 C.F.R. § 3.158(a)).  If he responds, the RO must fully develop and adjudicate the matter in a rating decision.  If he does not, the matter should be processed under § 3.158(a)(as abandoned).  If the claim is decided on the merits (and denied), the Veteran should be advised of his appellate rights in the matter. If he files a notice of disagreement, the matter should be further processed in accordance with established appellate practices.  

2. The RO should update the record as it pertains to the matter of entitlement to an extraschedular rating for migraines (secure updated VA treatment records), then forward the matter of entitlement to a rating in excess of 50 percent for migraine headaches to the Under Secretary for benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

3. The RO should then review the case.  If either claim remains denied/or is dismissed, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


